PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/232,310
Filing Date: 9 Aug 2016
Appellant(s): Abbe et al.



__________________
BRIAN D KAUL
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/2/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-9, 16-18, 21 stand rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,490,824 to Green, JR et al. (Green) in view of US 2005/0242093 to Sharpe et al. (Sharpe).
Regarding claim 1, Green discloses a blast resistant or redirecting container (Fig 1) comprising a rigid outer cylinder (5), a rigid inner cylinder (3) within the rigid outer cylinder and having a longitudinal axis.  Green does not teach a plurality of pumice bricks within the interior of the rigid inner cylinder.  However, Sharpe discloses a blast resistant container (Fig 2) comprising a blast mitigating material (43) lining the interior of the container, the material comprising individual bricks of pumice (€0161, all forms of pumice) having a solid structure and are displaced around the longitudinal axis adjacent inner wall of the rigid inner cylinder.  One of ordinary skill in the art would have found it obvious to line the interior of the Green container with blast mitigating material made of pumice as suggested by Sharpe in order to facilitate protection from explosive shocks.  Note that product by process limitations are given little patentable weight and as long as the prior art has the structure of the product as recited, then it can also be made by the process as recited, in the instant case, by compressing into brick form.
Regarding claim 4, the modified Green further teaches the pumice bricks including a plurality of the bricks each having a length extending along the longitudinal axis greater than it width (Fig 3, Sharpe).
Regarding claim 5, the modified Green does not teach the dimensions of the brick as recited; however, it would have been obvious to one of ordinary skill in the art to optimize the size and dimensions of the brick in order to adapt to the size of the container since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984).
Regarding claim 6, the modified Green does not teach the shape of the brick to be trapezoidal cross section; however, one of ordinary skill in the art would have found it obvious to change the shape of the brick in order to adapt to the shape of the container since it has been held that changes in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, the modified Green further teaches each brick including a longitudinal side contacting a longitudinal side of an adjacent brick (Fig 3, Sharpe).
Regarding claim 8, the modified Green does not teach the shape of the brick to be cylindrical and/or annular; however, one of ordinary skill in the art would have found it obvious to change the shapes of the brick in order to adapt to the shape of the container since it has been held that changes in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, the modified Green further teaches rigid inner cylinder (3) attached to rigid base (1), plurality of pumice bricks includes at least one base brick covering the base within inner rigid cylinder (Sharpe, €0013).
Regarding claim 16, Green discloses a blast resistant barrier comprising a rigid inner layer (3), rigid outer layer (5) having longitudinal axis, both layers having opposing interior surfaces, blast resistant material between the inner and outer layers.  Green does not teach a pumice brick layer formed of compressed pumice compressed into brick form having a solid structure.  However, Sharpe discloses at least one pumice brick layer (13) of compressed pumice that can be of all forms including brick (€158, 161), the layer adjacent an outer surface of a rigid inner layer opposite inner surface of rigid inner layer (14) (Fig 2, €150, 162).  One of ordinary skill in the art would have found it obvious to incorporate pumice brick layers to the Green container as suggested by Sharpe in order to facilitate suitable blast mitigating material (Sharpe, €158, 161).
Regarding claim 17, the modified Green further teaches the brick layer comprising a plurality of elongated pumice bricks (13, Sharpe, Fig 3)
Regarding claim 18, Green further teaches at least one steel cable reinforced belt (8, col. 3, ll. 7-10, col 3, ll. 55- col 4, line 7) adjacent rigid inner or outer layer or between the layers.
Regarding claim 21, the modified Green further discloses each pumice brick contacting an adjacent pumice brick within the group (Sharpe, Fig 3)

Claim 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sharpe and US Patent No. 5,181,619 to Noble.
Regarding claim 10, the modified Green does not teaches the container of claim 9 but does not teach a drain tube extending through the brick and base.  However, Noble discloses a waste receptacle and in particular discloses a drain tube (34) for removing excess water from the bin.  One of ordinary skill in the art would have found it obvious to incorporate a drain tube through the brick and base as suggested by Noble in order to remove excess waste water from the bin.  

Claim 11-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sharpe and US 2010/0300275 to Warren.
Regarding claim 11-12, the modified Green teaches the container of claim 9 except for a crush panel.  Warren discloses a crush panel (194) over a blast mitigating layer (138) and blast mitigating material comprises first (182) and second (192) blast mitigating material, the crush panel between the layers.  One of ordinary skill in the art would have found it obvious to incorporate a crush panel and additional layer of pumice brick to Green as suggested by Warren in order to absorb force acting on ballistic panel (Warren, abstract). 
Regarding claim 13, the modified Green further teaches a compressible material (1) within gap between outer and inner cylinder (ZGreen, Fig 1, 4, col. 3, ll. 7-10, col. 3, ll. 55-col 4, ll. 7).  Green does not teach the compressible material to be pumice.  However Sharpe discloses using compressible material such as pumice for blast mitigating (€158, 161) and one of ordinary skill in the art would have found it obvious to use pumice as the compressible material of Green as suggested by Sharpe in order to mitigate blast since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).
Regarding claim 14, Green further discloses steel cable reinforced belt (8) around inner rigid cylinder (3) (Figs 1, 4, col. 3, ll. 7-10, col. 3, ll. 55, col. 4, ll. 7).

Claim 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sharpe, Warren and US Patent No. 5,645,184 to Rowse.
Regarding claim 15, the modified Green teaches the container of claim 14 except for a corrugated cylinder surrounding at least a portion of the rigid inner cylinder.  However, Rowse discloses a container (10) comprising a layer of corrugated material is known in the art (Figs 1-2, col. 3, ll-25-35).  One of ordinary skill in the art would have found it obvious to incorporate a layer of corrugated material to the modified Green container as suggested by Rowse in order to optimize blast absorbing properties and allow container to expand before structural failure (Rowse, col. 1, ll. 46-50, col. 3, ll. 30-35).

Claim 19-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sharpe and Rowse.
Regarding claims 19, the modified Green teaches the barrier of claim 18 except for a layer of corrugated material.  However, Rowse discloses a container (10) comprising layer of corrugated material.  One of ordinary skill in the art would have found it obvious to incorporate a layer of material to the Green container as suggested by Rowse in order to optimize blast absorbing properties and allow the container to expand before structural failure.  (Rowse, col. 1, ll. 46-50, col. 3, ll. 30-35)
Regarding claim 20, Green discloses inner and louter layers made of steel (Green, claim 10).

(2) Response to Arguments
The appellant first presented a set of arguments that the combination of Sharpe and Green does not disclose a group of pumice bricks that are displaced around the longitudinal axis adjacent an inner wall of the rigid cylinder.  Examiner disagrees for the following reasons.  Green discloses a bomb resistant receptacle (Fig 1) which comprises an outer cylinder (5), an inner cylinder (3) and a compressible material (2) located on the interior of the inner cylinder (3), the compressible material being blast resistant and Green suggests any number of different material to obtain a change in phase which alters the composition of the blast such as rubber, asphalt, ash, shale, perlite, foam and various other materials of liquid, solid, gas and combinations thereof (col. 3, ll. 15-35).  Green does not explicitly teach the compressible material to be pumice.  Sharpe discloses a blast resistant container (Fig 2) and in particular discloses a blast mitigating material that can be used to line the interior of a container, the blast mitigating material may be materials such as perlite, foam, pumice in all forms, aerogels, any porous crushable material that rapidly reduces shock pressures with distance, etc. (¶0157-¶0209).  Taken as a whole, one of ordinary skill in the art would have found it obvious to substitute the compressible material disclosed by Green with a functionally equivalent compressible material such as pumice as taught by Sharpe in order to make the container blast resistant since a simple substitution of one known blast mitigating element for another known blast mitigating element to obtain predictable results would be obvious.  
The appellant argues that the prior art does not teach the compressible material to be compressed into a solid layer of brick form.  Examiner disagrees for the following reason.
The appellant argues that the plain meaning of the term “pumice brick” is a hard and solid form of pumice.  However, the technical definition of a brick also states “an object shaped like such a block”, or “such blocks collectively” or “the material of which such blocks are made”. (https://www.thefreedictionary.com/brick) Thus, according to such dictionary definitions, each cells filled with pumice as taught by Sharpe would form blocks.  The appellant further argues that the material of Sharpe is flexible because of the flexible sheets encompassing the pumice and then concludes that it cannot be a brick.  However, nowhere in the claims does it require the brick to be rigid and furthermore, appellant’s own disclosure admits that pumice brick is compressible (appellant’s specification, €0052, “in some embodiments, the compressible material within one or more of these gaps include…pumice brick…or other compressible material.”). 

Sharpe discloses that the compressible material is incorporated within flexible sheets and arranged to form cells or recesses in the sheets, the cells being filled with the shock attenuating material such as pumice (Sharpe, €0030).  Since the cells keep the pumice contained together in the sheets, they would form a pumice brick in the similar way to how sandbags form bricks when sand is contained in the bags.  Thus, the pumice in the cells would read on the claimed limitation of the pumice being compressed into a brick form having a solid structure because the cells contain the pumice and compressed them enough such that they fit within the cells, the cells having a solid structure.  Examiner is aware that terms are to be given their plain and ordinary meaning in light of the specification; however, it should be noted that appellant does not provide a specific definition for the term pumice bricks in their disclosure and furthermore, the process steps in a product claim are given little patentable weight.  The disclosure states, in part, in paragraph 0035, “rather than being in a powdered or granular form, each of the bricks is a solid structure that maintains its solid structure during normal handling.”  It is to the examiner’s belief that incorporating pumice into the cells of the sheets would allow the pumice to be a solid structure that maintains its form during normal handling since the pumice is in a containment structure having a fixed volume.  Note that the pumice bricks being formed by mixing with water to form a slurry and then heated is a process and was not read into the examination of the claims.
The appellant argues that a pumice brick is not inherently disclosed by Sharpe even though Sharpe discloses all forms of pumice.  However, pumice brick is formed by the combination of pumice inside the pockets of the sheets. 
The appellant next argues the rejection of claim 6 asserting that it would not be obvious to change the shape of the brick to be a trapezoid.  Examiner disagrees for the following reasons.  The appellant has disclosed several other shapes that a pumice brick can formed into (appellant’s specification, €0035, “the mold may be designed as necessary to form the pumice brick in any desired shape...the resultant pumice brick sheet may then be cut and shaped into a desired shape to form a pumice brick”; in €0036, “in some embodiments, the pumice brick may have a cross-sectional shape that is trapezoidal, rectangular (Fig 2C), or other shape; in €0037, “the pumice brick may be formed in other shapes and sizes as desired or as necessary to provide the desired blast resistance; in €0038, “the pumice brick may be formed as a pumice brink cylinder…”; in €0039, “at least one pumice brick includes at least one annular pumice brick…” Based on the appellant’s disclosure, it does not appear that the trapezoid shape has any criticality or significance to the invention that would alter how the invention functions and one of ordinary skill in the art would have found it obvious to also change the shapes of the pumice blocks disclosed by the modified Green to be of any shape that can adapt to the shape of the container such as trapezoidal shape since Green explicitly discloses that the compression materials may be varied in shape, to absorb or redirect the blast (Green, abstract, col. 4, ll. 50-51, col. 8, ll. 3-5) and Sharpe discloses the shock mitigating material can readily be cut to any desired size or shape (Sharpe, €0037).  The appellant asserts that the claimed trapezoidal shape of the bricks is significant in that it provides the advantage of minimizing gaps between the bricks, thereby allowing for more complete blast-mitigating coverage by the bricks.  However, the other shapes disclosed by the appellant such as the cylindrical shape and the annular shape would not have any gaps and thus it would appear to contradict the significance of the trapezoidal shape as appellant asserts.
The appellant next argues the rejection of claim 7 in that Sharpe does not teach a pumice brick having longitudinal sides that contacts a longitudinal side of an adjacent elongated pumice brick.  Examiner disagrees because the appellant errs in their interpretation of a pumice brick.  The appellant interprets a pumice brick to be inside the flexible sheets of each cell (13); however, the “elongated pumice brick” is the combination of the pumice inside a cell.  In particular, Sharpe discloses two flexible sheets that are joined by a plurality of seams, each seam arranged so as to form a cell or recess that is filled with a shock attenuating material.  Since each cell with the pumice inside is considered a pumice brick and each cell is separated from an adjacent cell by a seam, then each cell would have a longitudinal side contacting a longitudinal side of the adjacent cell and each pumice brick would have longitudinal sides contacting a longitudinal side of the adjacent brick.
The appellant next argues the rejection of claim 8 stating that it would not be obvious to change the shape of the pumice bricks to a cylinder and/or being annular.  Similar to the counter arguments for claim 6, changing the shape of a brick to the shapes as recited would be obvious given the lack of criticality and significance of such shapes as disclosed by the appellant’s own specification as pointed out above and also the obviousness to change shapes and adjust the shape of the blast mitigating material to be based on the container shape as disclosed by both Green and Sharpe.  The appellant states that the cylinder shape and the annular shape are significant because they provide a continuous layer of material over portions of the container.  However, the same reason was given as to why the trapezoid shape was significant.  Furthermore, it appears that the shape of the brick is dependent on the shape of the container in order to surround the cavity of the container without gaps.  One of ordinary skill in the art would have found it obvious to change the shape of the bricks disclosed by the modified Green to be of a shape conforming to the shape of the container.
The appellant next argues the rejection of claim 21.  As stated above in the counterarguments to claim 7, the appellant errs in their interpretation of a pumice brick.  The appellant interprets a pumice brick to be inside the flexible sheets of each cell (13); however, the “elongated pumice brick” is the combination of the pumice inside a cell.  In particular, Sharpe discloses two flexible sheets that are joined by a plurality of seams, each seam arranged so as to form a cell or recess that is filled with a shock attenuating material.  Since each cell with the pumice inside is considered a pumice brick and each cell is separated from an adjacent cell by a seam, then each cell would contact the adjacent cell and thus each pumice brick would contact the adjacent brick.
The appellant next argues the rejection of claim 10 in that the combination of Green, Sharpe and Noble does not teach a drain tube extending through the brick and base.  Examiner disagrees because Noble discloses a garbage receptacle having a drain tube (34) that functions to remove any water or other liquid that may accumulate.  One of ordinary skill in the art would have found it obvious to incorporate a drain tube to the Green garbage receptacle as suggested by Noble in order to remove any water or liquid that may accumulate.  The appellant argues that none of the references suggest the drain tube extending through the base pumice brick.  Examiner disagrees because in order for water or other liquid to drain from the container, it would have to go through the base of the container due to the force of gravity and since the base brick covers the base of the container, the drain tube would have to extend through the base pumice brick.
The appellant does not separately argue the rejections of claims 11 and 12, only relying on the arguments to claim 1 and thus the same counterarguments to claim 1 apply to claims 11-12.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT POON/Examiner, Art Unit 3735                                                                                                                                                                                                        
Conferees:
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735   
                                                                                                                                                                                                   /NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.